Per Curiam.
The finding that the deceased suffered a loss of use of fifty per cent of his leg is not supported by legal evidence. The doctor who so testified repeatedly stated that he could not speak with reasonable certainty. His opinion was only given after he had been told in effect by the referee that he need “ not give a definite opinion.” It is clear that the opinion thus expressed was speculative and indefinite and lacked the certainty requisite to give it any probative force. Cochrane, P. J., Van Kirk, Davis, Whitmyer and Hill, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.